DISSENTING OPINION OF
PERRY, J.
This is an action of ejectment, the land in controversy consisting-'of twn pieces situate at Waikiki,'Oahu, one being makai of *339the main Waikiki road, a beach lot, and the other being several hundred feet mauka of the road. The plaintiffs claimed title by deed and inheritance; the defense was adverse possession for the statutory period. The judge presiding at the trial charged the jury that the plaintiff had established a paper title to all the land sued for, and that instruction was not excepted to. The sole question left to the jury to determine was whether or not the plaintiff’s title had been defeated or his right to recover herein barred by adverse possession on the part of the defendant or on the part of his daughter Kaiulani and himself. The jury rendered a verdict for the defendant.
Undisputed evidence showed that the beach lot, exclusive of subsequent accretions, i. e., as it was at the date of the award, and the mauka lot, excepting only a triangular piece on the westerly border containing about 1250 square feet, were granted, with other adjoining land, to M. Kekuanaoa by L. O. A. 104, F. L., Apaña 5, and confirmed to him by R. P. 4493. From the patentee the two pieces passed by descent to King Kamehameha V and on the latter’s death by descent to Princess Ruth Keelikolani. On November 16, 1876, the mauka piece, including the small triangle above referred to, was, as a part of a much larger tract, conveyed by deed by Keelikolani to King Kalakaua, and on April 16, 1880, the makai piece, also as a part of a larger tract,'was conveyed by deed by Keelikolani to the same grantee. Kalakaua died January 20, 1891, and under his will all of his title to the two pieces in controversy passed to his widow, Queen Dowager Kapiolani, from whom by various mesne conveyances the paper title passed to the plaintiff.
One of the exceptions is to the trial court’s refusal to instruct the jury, inter alia, that “Article 39 of the Constitution of 1864 was the law of the land until the promulgation of the Constitution of 1887”, another to the verdict on the ground that it was contrary to the law, the evidence and the weight of the evidence and a third to the court’s refusal, pro forma, to grant a motion for a new trial. There was also an exception to the denial of *340plaintiff’s motion “that the jury be instructed to return a verdict for the plaintiff on the ground that there is no evidence here to support the defense of adverse possession”, and one to the giving of the following instruction requested by defendant: “The law is that no person shall commence an action to recover possession of any land or make any entry thereon unless within twenty years after the right to bring such action first accrued. You are instructed that the right of the owner of the land in dispute to bring an action first accrued when the defendant, A. S. Oleghora, commenced to hold possession of the same adversely to the owner, and if you believe that such adverse possession has continued uninterruptedly for at least twenty years from that time before the commencement of this action, your verdict will be for the defendant.”
. Article 39 of the Constitution of 1864, granted by Kamehameha Y on August 20 of that year, is as follows: “The King’s private lands and other property are inviolable.” On behalf of the plaintiff it is contended that because .of-this provision the statute limiting the time within which an action may be brought to recover land or an entry be made thereon can have no application against the King as an individual and that title by adverse possession can not be acquired against him as such individual. If this position is correct, the verdict is contrary to the law and the evidence. Upon the view of the evidence most favorable to the defendant, his adverse possession commenced not earlier than December 25,1875. Service of summons in this action was made October 10, 1899. Kalakaua ascended the throne in 1874, and the Constitution of 1864 continued in force until July 7, 1887. From November 16, 1876, then, until July 7, 1887, the title to the mauka piece, and from April 17, 1880, until July 7, 1887, that to the makai piece, were in the King, though as his private property, during a time when Article 39 of the Constitution of 1864 was in force. If the statute of limitations was not operating or the adverse possession not accruing during those periods, then, subtracting the shorter, seven years, from the maximum *341claimed, twenty-four years, it is clear that the defendant’s posr session for the remainder, seventeen years, was insufficient to divest the title of the King or of those holding under him.
Eor the defendant the argument advanced in reply to the plaintiff’s contention on this subject is two-fold: first, that the term “private lands” is not used in the Constitution in its ordinary acceptation but with reference solely to that part of the public domain reserved by the King for himself in the great mahele and later known as the “Crown Lands” and (2) that by the use of the word “inviolable” it was not intended to exempt the property described in the section from the operation of the statute of limitations or of the rule of adverse possession and that the intention was either to restrain the legislature from legislating as to the crown lands adversely to the King or to restrain the King from disposing of them injuriously to the public.
It is a rule in the interpretation of constitutions and perhaps of some other written instruments that words are to be under-, stood in their natural, ordinary and untechnical meaning unless the. nature of the subject indicates or the context suggests that they were used in. a technical sense. See Endlich on Interpretation of Statutes, p. 714, Story on Constitutions, § 451, and Cooley on Constitutional Limitations (6) p. 73. The word “private” is one of common usage and of well known signification. It seems almost superfluous to define it. “Belonging to,' or concerning, an individual person; personal; one’s own; not public; as, a man’s private opinion; private property.” — Webstetis International Dictionary. I am unable to find within the Constitution itself any reason for believing that the word was not used in this, its ordinary acceptation; on the contrary it is not without indications that it was so used, for instance, it is closely followed, in Article 40, by a provision which, undoubtedly refers to the King as a primte individual and gives him an immunity not possessed by other inhabitants of the realm. “The king cannot be sued or held to account in any court or tribunal of the realm.” See Green v. Cartwright, 7 Haw. 726. Article 31, “The person *342of the King is inviolable and sacred”, further discloses a disposition and an intention to extend immunities and privileges to the King in Ms private capacity.
It seems that in the days shortly following the Makele the Grown lands were sometimes referred to as the King’s private lands. It does not appear, however, that the term was thus used so widely as to acquire that special, technical signification. It may be that the words “private lands” are capable of being construed as meaning the lands known as the Grown Lands, but that they were not so used in the section in question is further demonstrated by the very language of that brief section. In the phrase “private lands and other property”, the word “private” modifies lire words “other property” as well as the word “lands”. This shows that the word “lands” is there used not in the limited sense of Crown Lands but as including all lands coming under the class “private”, as' ordinarily understood. To the extent that the .words “other property” are limited or qualified by the word “private”, to that same extent is the word “lands” limited or qualified by the word “private.”
- Of greater difficulty is the ascertainment of the true meaning of the word “inviolable” as used in Section 39. What was the intention in inserting that section ?
Some definitions are here given. “Inviolable. Having a right to or guaranty of immunity; that is to be kept free from violence or violation of any land, as infraction, assault, arrest, invasion, profanation; incapable of being injured.”- — Gent. Diet. “That can not be violated; incapable of being injured or disturbed; exempt from legal prosecution or punishment.” — Standard Diet. “Violate. To treat roughly or injuriously; to do violence to, interrupt or disturb.” — Gent. Diet. “Injure. To do harm to; inflict damage or detriment upon; impair or deteriorate in any way.” — lb. “Impair. To diminish in quantity, value, excellence, strength; to deteriorate.” — Anderson’s Law Diet.
The King’s interest in or title to land was property of his. Was such property violated by the operation of a statute' of limitations *343or by adverse possession by another? It ma.y be that if our statute simply limited, the time within which an action may be brought in a court for the recovery of the land, such a provision would not be such a violation. It has been held by courts that such statutes, purely of limitation of the time of bringing actions in courts, if reasonable, affect the remedy only and do not impair the right, because, it is argued, other remedies exist and the. right continues good, only unenforceable in the legal tribunals. Our statute, however, goes further and limits not only the time within which an action may be brought but also the time within which entry may be made. It bars all remedy after the lapse of the period stated. Its effect, though it does not soi specifically provide, is to extinguish the, title of the real owner and to. vest it in the adverse holder. Certainly that is the effect of the doctrine or rule of adverse possession, which is now too well established to require anything further than its statement. Whatever the reasons are for the rule or the theory on which it is based, that is its effect. “The statute of limitations gives a perfect title. * * It is a mistake to suppose that the person barred by the statute loses nothing but his remedy. The law never deliberately takes away all remedy without an intention to destroy the right. Eemedies are frequently changed. One is withdrawn and others remain, .or one is substituted for another. But when all remedies are taken away after a specified period of .neglect in asserting rights, and when this is done for the purpose of promoting the best interests of society, the right itself is destroyed. In this case, the tenant for life, at the time he released to the plaintiff could neither make entry nor maintain any real or possessory action. His right was completely vested in the person in possession. He had nothing whatever to convey.” — Moore v. Luce, 29 Pa. St. 262. See also 3 Wash. R. P. 164.
If, then, our statute of hmitations or the doctrine of adverse possession applied in their full force against the King in his personal capacity, their effect would be not only to impair but to absolutely destroy the right or title involved. Such title would suffer detriment and injury.
*344. It is argued in this connection that the divesting of title caused by the statute or by adverse possession is not a violation of the real owner’s right or property, because the title passes by virtue of the presumed acquiescence or consent of the real owner. It is true that it is sometimes said that from a possession adverse for the statutory period the law conclusively presumes a grant or conveyance; but it is also true that in very many cases, perhaps in a majority of cases, this proves to be a mere fiction of law and that no such conveyance or acquiescence has been in fact made or given. . The law, recognizing this, nevertheless regards the title as having passed, its policy being (in the absence of constitutional provisions to the contrary) for the peace of the community not to allow “a possession to be questioned after it shall have been enjoyed for such a length of time as renders it unreasonable, in the eye of the law, to require evidence, aliunde, that it was holden under a right of ownership derived from some other sufficient and legitimate source.” See 3 Wash., R. P. 124. It seems to me that Section 39 cannot be held to be inapplicable on the theory that the divesting of title, by adverse possession was the voluntary act of the King.
It may be said that if the application of the statute and of the doctrine of adverse possession violate the Eng’s private property the same must be true as to the private property of any other individual. There is, indeed, a like violation; but in the case of other individuals the law and the courts, conceding the- violation, declare that public policy requires that the negligent individual should suffer to that éxtent in order that there may be repose in titles and a feeling of security in those who have uninterruptedly held or tilled the soil for a long period of time and constitutions generally and those of these islands in particular have contained no inhibition to the contrary. In the case of the King, however, there was during the period in question, such an 'express inhibition. Hence the distinction.
What the “more enlightened view” of today is, should not be permitted to weigh in the construction of language used in 1864. It is to be remembered that we are not here dealing with condi*345lions as they exist at the present day but with a state of affairs existing prior to 1887 while Hawaii was a monarchy. In 1864 rvhen Kamehameha Y promulgated his Constitution, the idea was still prevalent among the native Hawaiian® of the superiority of Kings over, other men and of their being entitled to privileges and immunities not enjoyed by their subjects. Contact with other races had, it is true, already had some effect to the contrary, but that the King was in 1864 still regarded differently from other men is apparent from the Constitution itself. The King could not be sued or, held to account in any court of the realm. Art. 40. Other men could. The King’s person was inviolable. Art. 31. None of his subjects enjoyed that privilege.
In this connection it is well to note that all men were afforded a certain large measure of protection for their persons in the provision, Art. 9, that no person should be deprived of life, liberty or property without due process of law; but after due process of law a man could be deprived of his liberty and even of his life. Art. 39, however, gave the King immunity from any such punishment and from all other harm or injury to his person. So, too, a subject, could, after diie process of law, be deprived of his property. In my opinion, Art. 39 was intended to give the King a similar immunity as to his property and to render it incapable of being taken away from him or injured or destroyed by any method. Section 39, as well as Article 31 where the same word “inviolable” is used, must have been intended to secure to the King in his private capacity privileges and immunities, as to his property and as to liis person, not enjoyed or possessed by other men; otherwise those provisions were wholly unnecessary, for, regarded purely as a private individual, the King would be one of those persons referred to and protected by other, clauses of the Constitution.
That the acquisition of title by adverse possession is in fact an injury to the rights of the real owner and a loss to him, has been repeatedly recognized. For example, in referring to the maxim, ■nullum tempus occurrit regi, — a maxim not to be confounded, of course, with the constitutional provision under consideration— *346Angelí in bis work on Limitations says, at p. 31: “It is sometimes asserted that the reason of the above maxim is, that the King is always busied, for the public good; and, therefore!, has not leisure to assert his right within the time limited to subjects. The-true reason, it has been thought, however, is the great public-, policy of preserving the public rights, revenues and property from injury and loss by the negligmee of public officers.” See-also Lessee of Cincinnati v. Church, 8 O. 310. In weighing and. applying the evidence in support of such a title, the acts of the-wrongdoer are to be construed strictly and the true owner is not to be barred of his right except upon clear proof.” — Cook v. Babcock, 11 Cush. 206. “In the first place, inasmuch as the title of the time owner may, by the application of this statute, be often divested by the wrongful act of another, the law is stringent in requiring clear proof of the requisite facts.” — 3 Wash. R. P. 135. In Bicknell v. Comstock, 113 U. S. 152, the court quoted with approval from Leffingwell v. Warren, 2 Black, 599, the statement that “the lapse of time limited by such statutes not only bars the remedy, but it extinguishes ihe right and vests a perfect title 'bn the adverse holder.” Adverse possession is “an actual, visible and exclusive appropriation of land, commenced, and continued under a claim of right, with the intent to assert-such claim against the true owner, and accompanied by such invasion of the rights of the opposite party as to give him a cause of action.” — 1 Am. & Eng. Encycl. Law, 2nd ed., 789. See also Barrell v. Title Guarantee Co., 27 Or. 81.
The contention that by Article 39 it was intended merely to-restrain the King from’ disposing of the Crown Lands injuriously to the public, is untenable. The provision was intended for the protection of the King and not of the public. The public lands were sufficiently protected by the- maxim “nullum tempus occurrit regi.” Was it not natural in framing the Constitution to wish to extend or reserve a similar exemption to the King’s private property, in view of the idea then prevailing among the native Hawaiians as to the rights of Kings and *347partly also because tbe King was supposed to be busied with the affairs of state?
In Harris v. Carter, 6 Haw. 209, Associate; Justice Judd said: “I understand that there is no prescription against the State * * * but the King as an individual cannot claim this immunity. Nullum tempus oceurrit regi means the King as representing the Government and as guardian of the lands of the state.” Of this it is to be observed that it was the opinion of a single judge, — entitled, no doubt, to weight — and more particularly that the statement was obviously made with reference to the maxim only. The constitutional provision, so far as the decision shows, was not called to the judge’s attention nor did he refer to it in any way.
In my opinion, the title of the King was, until July 7, 1887, the date of the adoption of a new Constitution in which the provision in question did not appear, incapable of being divested or extinguished by adverse possession or by the operation of the statute of limitations, and the statute did not run against him during that time.
The exceptions should be sustained and a new trial ordered.